   Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


2301 M CINEMA LLC D/B/A WEST END
CINEMA, et al.
                                          Civil Action No. 1:17-cv-1990 (EGS)
                Plaintiffs,

          v.

SILVER CINEMAS ACQUISITION CO. D/B/A
LANDMARK THEATRES, et al.

                Defendants.



               PLAINTIFFS’ OPPOSITION TO LANDMARK’S
                        MOTION TO COMPEL
      Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 2 of 7



       Plaintiffs can only surmise that Landmark chose to file its motion as an attempted

counterweight to Plaintiffs’ motion.1 Landmark’s motion is unwarranted in any event. First,

Landmark’s request for a preliminary damages calculation is premature. Damages estimates in

antitrust cases require examination and analysis of transactional data, frequently assisted by

expert witnesses—as reflected in the parties’ stipulated discovery schedule here, which lays out a

timeline for this process (once Landmark provides its data, which it has refused to do thus far).

Months ago, Plaintiffs asked Landmark’s counsel whether they had ever provided a preliminary-

damages estimate at this early juncture when representing a plaintiff in antitrust litigation.

Landmark’s counsel never responded, consistent with Landmark’s inability to provide any

antitrust authorities here to support the notion that an antitrust plaintiff must provide a

speculative estimate of damages this early in the case and in advance of expert discovery.

       As for Landmark’s request for documents that support Plaintiffs’ allegations, Plaintiffs

have already begun providing precisely that information by identifying specific distributors in

their interrogatory responses, and by producing documents that substantiate their allegations and

identify specific distributor personnel.

       “Computation of Damages” in Antitrust Cases. In insisting upon a damages estimate

now, Landmark relies heavily on distinguishable cases concerning breach of contract, false

arrest, a commercial dispute, and a patent dispute; in each, the information needed to estimate

damages was available to the plaintiff at the time of its initial disclosures or interrogatory

responses. See Mot. at 3-4. Not so here. The data and information needed to perform Landmark’s




1
 Plaintiffs were surprised to receive Landmark’s motion, not least because Landmark never
sought leave of the Court or otherwise indicated, in three joint communications to the Courtroom
Deputy Clerk about Plaintiffs’ motion to compel, that it intended to raise these or any issues in a
motion.
                                                  1
        Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 3 of 7



requested damages analysis is largely within Landmark’s possession, custody, or control (and

sought via Plaintiffs’ motion), and Landmark has refused to provide any of that data or financial

information.

          As the Federal Rules make clear, “a party would not be expected to provide a calculation

of damages which . . . depends on information in the possession of another party or person.” Fed.

R. Civ. P. 26, Advisory Committee Note, 1993 Amendments. Hyland v. Home Services of

America, illustrates this principle in the antitrust context. No. 3:05CV-612-R, 2008 WL

11357996 (W.D. Ky. Mar. 26, 2008).2 In Hyland, much like here, antitrust defendants demanded

a precise damages calculation in advance of contemplated expert discovery. Id. The Court denied

their motion to compel, explaining that initial disclosures are “limited by the quantity and quality

of information available to the party”; an antitrust plaintiff that provides “his general theory of

damages” (but for the anticompetitive conduct alleged), subject to actual estimates as “additional

material information becomes available,” “satisf[ies] the spirit of the Rule . . . [and] is in keeping

with the various traditional methods of proving the existence and measure of damages . . . in an

antitrust action.” Id. at *4. Here, Plaintiffs have already told Landmark they intend to pursue a

lost-profits damages analysis, reflecting, inter alia, the difference in ticket and concession sales

had Landmark not prevented Plaintiffs from exhibiting virtually every specialty film Landmark

desired, and that the collective damages estimate is likely to be in the millions of dollars (and to

be coupled with the value of the injunctive relief sought)—but cannot be calculated without data

and expert analysis. And damages continue to accrue as Landmark is still obtaining clearances

for new films.

          Landmark’s lone antitrust citation, Gumwood HP Shopping Partners, L.P. v. Simon



2
    All citations are emphasis added and citations omitted.
                                                  2
      Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 4 of 7



Property Group, Inc., No. 3:11-CV-268 JD, 2017 WL 3016385 (N.D. Ind. July 17, 2017),

actually supports Plaintiffs’ position. Gumwood concerned a situation in which a party disclosed

its damages estimate for the first time on the eve of trial, eighteen months after the close of

discovery. Id. at *3. Gumwood counsels that parties “may be unable to provide a precise

computation of their damages at the outset of discovery,” thus “the opportunity to develop and

refine their theories through discovery.” Id. at *2. And Gumwood further recognized that an

estimate of damages as “the difference between the appraised value of [a property] and its sale

value” was acceptable for purposes of initial disclosures, if not trial. Id. at *3 n.1.

        Interrogatories 6 and 7. Ironically, Landmark demands the identification of every

distributor and individual that Landmark unlawfully coerced into granting exclusive licenses

that deny Plaintiffs access to specialty films—and detailed descriptions, related documents, and

an accounting of all of Landmark’s anticompetitive conduct. If Landmark truly seeks only

documents and information in Plaintiffs’ possession, custody, or control at the time of their

complaint, Landmark is already receiving it in the form of document production responsive to

nearly hundreds of document requests that specifically concern Plaintiffs’ allegations

(tantamount to Fed. R. Civ. P. 33(d)), and which identify distributor personnel.3 Plaintiffs

already identified the 37 distributors that likely have relevant information. Landmark, of course,

knows well from which distributors and personnel it demanded anticompetitive clearances,4 and



3
  See Ex. A (Landmark’s RFPs). Plaintiffs have been forthright about the distributors described
in the complaint; as Landmark knows well, those names are: Compl. ¶ 65: Moonlight – A24;
Compl. ¶ 66: My Cousin Rachel – Fox Searchlight Pictures; Compl. ¶ 67: Hell or High Water –
Lionsgate; Birdman – Fox Searchlight Pictures; Spotlight – Open Road Films; Room – A24;
Compl. ¶ 68: The Illusionist and The Lunchbox – Sony Pictures Classics; Anita – Samuel
Goldwyn Films; Compl. ¶ 69: Love and Friendship – Roadside Attractions; An Inconvenient
Sequel – Paramount Pictures; The Beguiled – Focus Features; Compl. ¶ 70: Their Finest – STX.
4
  Significantly, Landmark did not identify a single distributor employee in its initial disclosures
despite its suggestion now that doing so is mandatory. See Ex. B.
                                                   3
      Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 5 of 7



Plaintiffs still await production of those communications.

       Landmark frames its requests as simply inquiring about “the identification of documents

and witnesses,” Mot. at 3, but it actually seeks to oblige Plaintiffs to “separately articulate the

underlying facts upon which they [will ultimately] base their” claims, which are premature

contention interrogatories served at the beginning of discovery. See English v. Wash. Metro.

Area Transit Auth., 323 F. R.D. 1, 19 (D.D.C. 2017) (“the obligation to respond is often deferred

until near the end of the discovery period”).5 Landmark would require Plaintiffs to furnish all the

information and documentary evidence that supports their claims, on an ongoing basis, over a

year before summary judgment and before Landmark has even proposed a search methodology

(let alone begun producing its documents). The Federal Rules impose no such requirement. Nor

can Landmark misconstrue Plaintiffs’ circuit-dealing claims as advancing a series of discrete and

segregable unlawful “instances.” Cont’l Ore Co. v. Union Carbide & Carbon Corp., 370 U.S.

690, 699 (1962). At bottom, Landmark’s interrogatories raise the concern that Judge Kay warned

of in Saint-Jean v. District of Columbia: “If a contention interrogatory tracked each allegation in

an opposing party’s pleadings, and requested ‘each and every fact’ and application of law to fact

that the opposing party planned to use in support of its claims, then the court would quash such

an interrogatory.” No. 08-CV-1769, 2014 WL 12792681, at *5–6 (D.D.C. Sept. 8, 2014).6


5
  Courts permit contention interrogatories only at or near the close of discovery. See, e.g., In re
Domestic Airline Travel Antitrust Litg., Misc. No. 15-1404, 2018 WL 4381070 at *3 (D.D.C.
June 15, 2018); In re Rail Freight Fuel Surcharge Antitrust Litg., 281 F.R.D. 1, 3 (D.D.C. 2011).
6
  The cases Landmark cites are again distinguishable. See Guantanamera Cigar Co. v.
Corporacion Habanos, S.A., 263 F.R.D. 1, 4 (D.D.C. 2009) (ordering disclosure where
plaintiff’s initial disclosures contained “thousands of possible persons or companies”); Klayman
v. Barmak No. 08-1005-JDB, 2009 WL 10695670, at *1 (D.D.C. Oct. 28, 2009) (ordering
disclosure where plaintiff failed to respond to a motion to compel, and later neglected to identify
specific individuals or the subjects of information). Finally, Everett v. USAir Group, Inc. actually
supports Plaintiffs’ position that responses to “[contention interrogatories are] often postponed
until near the end of the discovery period . . .” 165 F.R.D. 1, 3 (D.D.C. 1995).
                                                  4
    Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 6 of 7



Dated March 25, 2019                    Respectfully submitted,

                                        By: /s/ Sathya S. Gosselin
                                        Sathya S. Gosselin (D.C. Bar No. 989710)
                                        Michael D. Hausfeld (D.C. Bar No. 153742)
                                        Paul T. Gallagher (D.C. Bar No. 439701)
                                        Sarah LaFreniere (D.C. Bar No. 1034183)
                                        1700 K Street, NW
                                        Suite 650
                                        Washington, DC 20006
                                        Phone: (202) 540-7200
                                        sgosselin@hausfeld.com
                                        mhausfeld@hausfeld.com
                                        pgallagher@hausfeld.com
                                        slafreniere@hausfeld.com

                                        Irving Scher (admitted pro hac vice)
                                        33 Whitehall Street
                                        14th Floor
                                        New York, NY 10004
                                        Phone: (646) 357-1100
                                        ischer@hausfeld.com

                                        Attorneys for Plaintiffs 2301 M Cinema
                                        LLC D/B/A West End Cinema, Avalon
                                        Theatre Project, Inc., Denver Film
                                        Society, Cinema Detroit

                                        Kathryn A. Reilly (admitted pro hac vice)
                                        Natalie West (admitted pro hac vice)
                                        Wheeler Trigg O’Donnell LLP
                                        370 17th St., Suite 4500
                                        Denver, CO 80202
                                        Phone: (303) 244-1800
                                        reilly@wtotrial.com
                                        west@wtotrial.com

                                        Attorneys for Plaintiff Denver Film Society




                                    5
      Case 1:17-cv-01990-EGS-RMM Document 40 Filed 03/25/19 Page 7 of 7



                                  CERTIFICATE OF SERVICE

        I certify that on March 25, 2019, I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record.



                                                          By:   /s/ Sathya Gosselin
                                                                Sathya Gosselin




                                                   6
